Mr. Justice Williams
delivered the opinion of the court, October 12th 1874.
The land, out of which the fund in controversy arose, was, among other liens, subject to two mortgages. The first to Mrs. Harris, recorded July 6th 1869, was given to secure the payment of a bond.for $700; and the second to Mrs. Miller, recorded July *28715th 1869, was for $750. On the 8th of November 1869, Mrs. Harris brought suit on the bond for which the first mortgage was given, and on the 11th of April 1870, obtained judgment for $484, the balance due thereon, and the same day assigned the judgment to the appellee. On the 5th of December 1871, she acknowledged satisfaction of the mortgage by an entry on the margin of the record. Sometime thereafter, during the month of December 1871, Mrs. Miller assigned her mortgage to the appellant. The court below distributed the money to the judgment of the appellee. The appellant insists that it should have been applied to the mortgage assigned to him.
If the fund is to be distributed according to the priority of the lien, the court was clearly right in appropriating it to the judgment assigned to the appellee. The assignment of the judgment transferred the right to the mortgage by which it was secured: Moore v. Cornell, 18 P. F. Smith 320; and both securities being for the same debt, the lien of the judgment necessarily relates back to the date of the lien of the mortgage: McCall v. Lenox, 9 S. & R. 310; Bury v. Grieber, 5 Barr 431; Hartz v. Woods, 8 Id. 471; Commonwealth v. Wilson, 10 Casey 63. The entry of satisfaction of the mortgage by the mortgagee, after the assignment of the judgment, did not discharge the mortgage security, so far as respects the assignee of the judgment: Roberts v. Halstead, 9 Barr 32; nor did it abridge or impair the lien of the judgment. It was a fraud upon the rights of the assignee as the owner of the mortgage-debt, and the subsequent mortgagee not being prejudiced by it, could derive no benefit or advantage from it. The lien of her mortgage remained the same after the entry as before. It was still subordinate to the prior lien of the judgment. The entry of satisfaction was a nullity, so far as it respects the assignee of the judgment and the subsequent mortgagee; and the latter was in no better or worse position after it was made than before. What then is the condition of the appellant ? Has he any greater right or equity than the mortgagee had when she assigned the mortgage ? It is clear that he has not, if he had notice of the fraud, or of such facts as would have led to its knowledge, if proper inquiry had been made. If he purchased the mortgage with the knowledge, or with the means of knowing that the prior mortgage had been fraudulently satisfied, he stands in no better position than the mortgagee, and can claim no greater right or equity than she had. Even if the appellee was guilty of negligence in not taking an assignment of the mortgage, by which his judgment was secured, and entering it of record, the appellant is not in- a position to take advantage of his laches, if he knew, or had the means of knowing, that the entry of satisfaction was fraudulent and void. Undoubtedly negligence in the enjoyment of property or the exercise of a right, is cause of redress in equity or at law; but not if there has *288been supineness or culpable remissnoss on the other side: Fisher v. Knox, 1 Harris 622. Had the appellant t|ien the means of knowing that the satisfaction of the mortgage was a fraud on the appellee ? And was he guilty of supineness in not ascertaining the facts by due and proper inquiry? The assignment of the judgment was entered of record. The judgment docket was notice of the judgment. It is true that the appellant was not bound to look beyond the judgment docket in order to ascertain the date and amount of the judgment: Bear v. Patterson, 3 W. & S. 233; Mehaffy’s Appeal, 7 Id. 200. But the appellant knew, or ought to have known, that while the lien of a judgment ordinarily runs only from its date, yet if it is founded on a statutory lien or mortgage-debt ; its lien relates back to the date of the lien of the claim or mortgage by which it is secured. As the judgment docket sets forth only “ the names of the parties, the term and number of the case, and the date and * * * the amount of the judgment,” it was the duty of the appellant to examine the record of the judgment in order to ascertain its lien. If he had done so, he would have seen from the copy of the bond filed, upon which the suit was brought, that it was a mortgage-bond, and that the stamp-tax payable thereon, without which it would have been void, was paid on the mortgage, and consequently that the lien of the judgment ran back to the lien of the mortgage: Hartz v. Woods, supra. The examination of the mortgage index would have shown him not only the mortgage in which the identical bond, on which the judgment was obtained, is recited, and the date of its record, but the further fact that it was satisfied by the mortgagee more than a year and a half after she had parted with her interest in the mortgage debt and had ceased to have any interest in the security. The records, which it was his duty to examine, were constructive notice not only of the prior lien of the judgment, but of the fraudulent satisfaction of the mortgage. The appellant had the means of knowing the facts, and if he purchased the mortgage without making proper examination and inquiry, he was guilty of culpable supineness, and has no equity to postpone the prior lien of the appellee or to estop him from claiming the fund.
This view of the case renders it unnecessary to consider whether it was the duty of the appellee to take an assignment of the mortgage, by which his judgment was secured, and enter it of record. If he was guilty of no laches in this respect, the case is all the Stronger against the appellant. But if he was, the latter is entitled to no redress, for he had constructive notice of the appellee’s ownership of the mortgage and its fraudulent satisfaction.
Decree affirmed at the costs of the appellant.